          Case 1:21-mc-00093-UNA Document 1 Filed 06/29/21 Page 1 of 4


                                                                                                FILED
                                  UNITED STATES DISTRICT COURT                                   JUN 29 2021
                                  FOR THE DISTRICT OF COLUMBIA                            Clerk, U.S. District & Bankruptcy
                                                                                          Court for the District of Columbia
    JAC WRIGHT,
                                                                                               Case: 1:21−mc−00093
                             Plaintiff,                                                        Assigned To : Unassigned
                                                                                               Assign. Date : 6/29/2021
                                                                      Civil Action No.         Description: Misc.
                             v.
                                                                      Chief Judge Beryl A. Howell
    DONALD J. TRUMP,

                             Defendant.

                                                    ORDER

         Pending before the Court are plaintiff’s pro se motions to proceed under seal and to

proceed under a pseudonym, Pl.’s Omnibus Mots. at 1–2 (“Pl.’s Mots.”), in her instant action

bringing various constitutional, statutory, and other claims against Donald Trump. Compl. at

1–2. Plaintiff’s motions are denied. 1

         Generally, a complaint must state the names of the parties and address of the plaintiff.

FED. R. CIV. P. 10(a) (“The title of the complaint must name all the parties.”); LC VR 5.1(c)(1)

(“The first filing by or on behalf of a party shall have in the caption the name and full

residence address of the party,” and “[f]ailure to provide the address information within 30

days of filing may result in the dismissal of the case against the defendant.”); LCvR 11.1

(same requirement as LCvR 5.1(c)(1)). The Federal Rules thus promote a “presumption in

favor of disclosure [of litigants’ identities], which stems from the ‘general public interest in

the openness of governmental processes,’ . . . and, more specifically, from the tradition of

open judicial proceedings.” In re Sealed Case, 931 F.3d 92, 96 (D.C. Cir. 2019) (internal


1
          Under Local Civil Rule 40.7(f), the Chief Judge shall “hear and determine . . . motion[s] to seal the
address of the plaintiff, and motion[s] to file a pseudonymous complaint.” LCvR 40.7(f). Plaintiff’s other
requests—for a fee waiver and to file electronically—will not be addressed here and may be raised again if
plaintiff choses to refile the complaint under her full name.


                                                         1
        Case 1:21-mc-00093-UNA Document 1 Filed 06/29/21 Page 2 of 4




citations omitted) (quoting Wash. Legal Found. v. U.S. Sentencing Comm’n, 89 F.3d 897, 899

(D.C. Cir. 1996)). That “presumption of openness in judicial proceedings is a bedrock

principle of our judicial system.” In re Sealed Case, 971 F.3d 324, 325 (D.C. Cir. 2020)

(citing Courthouse News Serv. v. Planet, 947 F.3d 581, 589 (9th Cir. 2020)). Accordingly,

courts “generally require parties to a lawsuit to openly identify themselves to protect the

public’s legitimate interest in knowing all of the facts involved, including the identities of the

parties.” Id. at 326 (internal quotation marks and alterations omitted) (quoting United States

v. Microsoft Corp., 56 F.3d 1448, 1463 (D.C. Cir. 1995) (per curiam)).

       Nevertheless, courts have, in special circumstances, permitted a party to proceed

anonymously. A party seeking to do so, however, “bears the weighty burden of both

demonstrating a concrete need for such secrecy and identifying the consequences that would

likely befall it if forced to proceed in its own name.” Id. Once that showing has been made,

“the court must then ‘balance the litigant’s legitimate interest in anonymity against

countervailing interests in full disclosure.’” Id. (quoting In re Sealed Case, 931 F.3d at 96).

When weighing those concerns, five factors, initially drawn from James v. Jacobson, 6 F.3d

233, 238 (4th Cir. 1993), serve as “guideposts from which a court ought to begin its analysis.”

In re Sealed Case, 931 F.3d at 97. These five factors are:

       (1) whether the justification asserted by the requesting party is merely to avoid the
       annoyance and criticism that may attend any litigation or is to preserve privacy in
       a matter of [a] sensitive and highly personal nature; (2) whether identification poses
       a risk of retaliatory physical or mental harm to the requesting party or[,] even more
       critically, to innocent non-parties; (3) the ages of the persons whose privacy
       interests are sought to be protected; (4) whether the action is against a governmental
       or private party; and relatedly, (5) the risk of unfairness to the opposing party from
       allowing an action against it to proceed anonymously.

Id. (citing James, 6 F.3d at 238).




                                                 2
         Case 1:21-mc-00093-UNA Document 1 Filed 06/29/21 Page 3 of 4




        At the same time, a court must not simply “engage in a wooden exercise of ticking the

five boxes.” Id. Rather, the “balancing test is necessarily flexible and fact driven” and the

five factors are “non-exhaustive.” In re Sealed Case, 971 F.3d at 326. In exercising discretion

“to grant the rare dispensation of anonymity . . . the court has ‘a judicial duty to inquire into the

circumstances of particular cases to determine whether the dispensation is warranted’ . . .

tak[ing] into account the risk of unfairness to the opposing party, as well the customary and

constitutionally-embedded presumption of openness in judicial proceedings.” Microsoft

Corp., 56 F.3d at 1464 (quoting James, 6 F.3d at 238 (other internal citations and quotation

marks omitted)).

        Plaintiff presents no remotely compelling justification for “the rare dispensation of

anonymity.” In re Sealed Case, 971 F.3d at 326. Plaintiff’s motions rely on a perceived

threat of violence if she proceeds under her full name. She states that she is “being murdered,

grievously physically and mentally harmed, slandered and defamed, stalked criminally

harassed, and [her] liberty and human rights grossly abused by rogue US Federal Officers.”

Pl.’s Mots. at 1. Plaintiff’s vague and fantastical accusations that various officials from

former President Trump’s administration are personally attempting to murder her, see e.g.,

Compl. at 19–20, do not remotely support her assertion that she would be subject to

harassment or violence for publicly filing this action. Plaintiff has failed to either demonstrate

a need for secrecy or identify consequences likely to befall her if she proceeded in her own

name

        For the foregoing reasons, it is hereby

        ORDERED that the plaintiff’s Motions to Proceed Under Seal and to Proceed Under

a Pseudonym are DENIED.




                                                  3
Case 1:21-mc-00093-UNA Document 1 Filed 06/29/21 Page 4 of 4




SO ORDERED.

Date: June 29, 2021
                                  __________________________
                                  BERYL A. HOWELL
                                  Chief Judge




                             4
